Citation Nr: 1235774	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-25 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to March 1970, from May 1980 to September 1983, and from June 2004 to December 2005.  He had additional service with the National Guard.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above claim.

In September 2011, the Board remanded the matter to the Appeals Management Center (AMC) for the purpose of providing the Veteran with a VA examination.  As discussed in that remand order, this claim is not a claim to reopen a previously denied claim for service connection, as characterized by the RO in an October 2008 rating decision, but a direct claim for service connection for bilateral hearing loss as the February 2006 rating decision was not final.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In April 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In September 2012, the Board sent a letter to the Veteran offering him the opportunity to testify at another Board hearing before the VLJ who will decide his claim on appeal pursuant to 
38 U.S.C.A. §  7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  In October 2012, the Veteran asked to be scheduled for an additional hearing before the VLJ who will decide his appeal at his local RO.  




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing before a VLJ at the RO in Nashville, Tennessee.  The Veteran should be contacted at the appropriate address and notified of the date, time, and location of the hearing, and that notice should be associated with the claims folder.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


